                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION


LENISE MASHELL ROBERTS                                                               PLAINTIFF

VERSUS                                                                     NO. 3:17CV243-JMV

COMMISSIONER OF SOCIAL SECURITY                                                    DEFENDANT


                                      FINAL JUDGMENT

       This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying

claims for a period of disability and disability insurance benefits and supplemental security

income benefits. The parties have consented to entry of final judgment by the United States

Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of

Appeals for the Fifth Circuit. The court, having reviewed the administrative record, the briefs

of the parties, and the applicable law, and having heard oral argument, finds as follows:

       Consistent with the court’s ruling from the bench during a hearing held February 13,

2019, the court finds the ALJ’s residual functional capacity (“RFC”) assessment is not supported

by substantial evidence in the record. Specifically, the court found a May 3, 2016 record of

treatment by Dr. Muhammad Batla, which indicated the claimant (who presented in a wheelchair

at that time) could not “reasonably do any weightbearing activities,” called into question the

ALJ’s RFC determination and finding that the claimant could perform certain sedentary jobs.

Indeed, a vocational expert had testified that all work in the national economy would be

precluded for someone with the claimant’s RFC and who also required an assistive device in


                                               1
order to ambulate. Ultimately, because the claimant had presented to Dr. Batla in a wheelchair

in October 2015 (during the relevant period) and because Dr. Batla’s physical exam findings at

that time mirrored the findings he made in May 2016, it is probable the claimant was likewise not

capable of weightbearing activities at that time.

        On remand, the ALJ must consider the May 3, 2016 record in conjunction with all the

other evidence currently in the record. The ALJ may conduct any additional proceedings that

are not inconsistent with this decision and must issue a new decision.

        IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is REVERSED

and REMANDED for further proceedings.

        This, the 14th day of February, 2019.



                                          /s/ Jane M. Virden
                                          U. S. MAGISTRATE JUDGE




                                                2
